
	
		I
		111th CONGRESS
		1st Session
		H. R. 2936
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Lipinski (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, Mr. Tonko,
			 Mr. Ehlers,
			 Mr. Dingell,
			 Ms. Kaptur,
			 Mr. Costello, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To create a program to guarantee loans made to
		  manufacturing companies in order to promote increased domestic lending to the
		  United States manufacturing industry.
	
	
		1.Short titleThis Act may be cited as the
			 Bill to Underwrite Increased Lending
			 to Domestic (BUILD) Manufacturing Act or the
			 BUILD Manufacturing
			 Act.
		2.DefinitionsFor purposes of this Act:
			(1)Manufacturing
			 companyThe term
			 manufacturing company means a company engaged in the mechanical,
			 physical, or chemical transformation or production of materials, substances, or
			 components into new products.
			(2)TALFThe term TALF means the Term
			 Asset-Backed Securities Loan Facility established by the Board of Governors of
			 the Federal Reserve System and announced on March 3, 2009.
			3.FindingsThe Congress finds the following:
			(1)Manufacturing is a
			 crucial component of the United States economy, creating wealth through the
			 value-added production of quality goods.
			(2)Manufacturing
			 employed 13.5 million Americans in 2008.
			(3)The manufacturing
			 sector comprises 13.6 percent of the United States national GDP, totaling $1.6
			 trillion in value as of 2007, and generates approximately two-thirds of the
			 Nation’s exports.
			(4)Domestic
			 manufacturing is vital to our Nation’s national security, is a source of
			 long-term strategic advantage, and ensures a reliable and dedicated source of
			 production for essential materials and goods.
			(5)The current
			 economic crisis has had particularly negative effects on the manufacturing
			 sector, leading to sharp reductions in employment, output, and factory
			 operating rates.
			(6)Continued
			 reductions in the domestic manufacturing sector would result in increased
			 dependence on foreign factories, greater job loss, and declines in long-term
			 competitiveness of the United States economy.
			(7)The recovery and expansion of the United
			 States manufacturing sector is being hampered by an absence of affordable and
			 available credit, caused by the financial sector and subprime crisis.
			(8)While the United States Treasury has made
			 available significant financial resources for recovery of the United States
			 financial sector, lending to commercial and private entities has not followed
			 suit.
			(9)Available and
			 affordable credit will be crucial to the recovery of the manufacturing sector,
			 enabling renewed capital and asset purchases, facility expansions, investment
			 in new product lines, and increased hiring and employment.
			4.Sense of the
			 Congress on lending to the domestic manufacturing sectorIt is the sense of the Congress that the
			 President, acting through the Secretary of the Treasury, should use all
			 available powers to encourage financial institutions that are in receipt of
			 Federal financial support to immediately increase lending to the domestic
			 manufacturing sector.
		5.Manufacturing
			 Loan Guarantee Program
			(a)Establishment
				(1)In
			 generalThere is hereby established within the Department of the
			 Treasury a program to be known as the Manufacturing Loan Guarantee
			 Program (hereinafter referred to in this section as the
			 Program).
				(2)Head of the
			 programThe Program shall be headed by the Administrator of the
			 TALF (hereinafter referred to in this section as the
			 Administrator).
				(b)Loan guarantee
			 program
				(1)PurposeThe
			 purpose of the Program under this section is to guarantee loans made to
			 manufacturing companies.
				(2)ApplicationAn insured depository institution (as such
			 term is defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(c))) that wishes to make loans that are guaranteed under the Program may
			 submit an application to take part in the Program to the Administrator in such
			 form and manner and containing such information as the Administrator may
			 require.
				(3)Selection
			 CriteriaThe Administrator
			 shall approve any depository institution submitting a full and complete
			 application under paragraph (2) for participation in the Program, and shall
			 guarantee loans on a first-come-first-served basis. Insured depository
			 institutions shall submit all loans made as part of the Program.
				(4)Oversight
					(A)Loan
			 termsNot later than 7 days after a loan guaranteed under the
			 Program is originated, the insured depository institution making such loan
			 shall submit all information about the terms and conditions of such loan to the
			 Administrator.
					(B)Suspension and
			 termination authorityNotwithstanding paragraph (3), the
			 Administrator shall, not less than yearly, review all of the loans made by each
			 insured depository institution that are guaranteed under the Program, and may
			 suspend or terminate any insured depository institution’s future participation
			 in the Program if the Administrator finds that such institution has engaged in
			 fraud or abuse with respect to the Program, or has consistently made loans
			 guaranteed under the Program that are not repaid by the borrower in accordance
			 with the terms of the loan.
					(5)Loan
			 eligibilityA loan can only be guaranteed under the Program if at
			 meets the following requirements:
					(A)Net worth
			 limitation on loan amountThe amount of such loan is less than
			 1.5 times the gross net worth of the manufacturing company receiving the
			 loan.
					(B)Use of
			 loanSuch loan is only used
			 for the purchase of capital, assets, energy efficiency upgrades, productivity
			 enhancements, or building expenses, paying payroll expenses, or paying
			 operating costs. Such loan is not used to pay down existing debt, pay
			 outstanding obligations, or to pay for an increase in salary amounts for
			 executives of the manufacturing company receiving the loan.
					(C)Specific term
			 requirementsThe term of such loan is no more than—
						(i)30 years, in the case of a loan used to
			 purchase real estate or to pay for building expenses;
						(ii)the
			 lesser of 15 years or the useful life of the machinery or equipment, in the
			 case of a loan used to purchase machinery or equipment; and
						(iii)5
			 years, in the case of any other loan.
						(D)Interest
			 ratesNotwithstanding the provisions of the constitution of any
			 State or the laws of any State limiting the rate or amount of interest which
			 may be charged, taken, received, or reserved, the maximum legal rate of
			 interest on such loan shall not substantively differ from the current average
			 market yield on outstanding marketable obligations of similar privately held
			 loans with remaining periods to maturity comparable to such loan.
					(6)Multiple
			 guarantees permitted; Aggregate dollar amount limitationA single manufacturing company is permitted
			 to have more than one loan guaranteed under this section, but the aggregate
			 amount of all such loans guaranteed for a single manufacturing company may be
			 no more than $50,000,000. The Administrator shall have the discretion to raise
			 such limit from $50,000,000 to $75,000,000 for a particular manufacturing
			 company if the Administrator determines doing so will advance the purpose of
			 this section.
				(7)Government
			 guarantee
					(A)Level of
			 participationLoans
			 guaranteed under the Program shall be guaranteed in the following
			 percentages:
						(i)for
			 loans under $10,000,000, 70 percent;
						(ii)for
			 loans between $10,000,000 and $30,000,000, 65 percent; and
						(iii)for loans over
			 $30,000,000, 60 percent.
						(B)Percentage
			 adjustments
						(i)In
			 generalThe Administrator shall have the power to adjust loan
			 guarantee percentages for loans guaranteed under the Program in order to
			 maximize lending and minimize default rates of participating manufacturers. Any
			 such adjustments must further the goals of the Program.
						(ii)Timing of
			 adjustmentsAdjustments under clause (i) may not be made before
			 the date that is 3 months after the date of the enactment of this Act, and may
			 not be made more often than every 3 months.
						(iii)Equal
			 adjustments requiredAdjustments under clause (i) must adjust
			 each percentage under subparagraphs (A)(i), (A)(ii), and (A)(iii) by the same
			 amount.
						(iv)Minimum
			 levelsIn making an
			 adjustment under clause (i), the Administrator shall seek to ensure that such
			 adjustment will result in the maintained interest of insured depository
			 institutions in participating in the Program.
						(C)Payment of
			 accrued interest
						(i)In
			 generalAny insured depository institution making a claim for
			 payment on the guaranteed portion of a loan guaranteed under the Program shall
			 be paid the accrued interest due on the loan from the earliest date of default
			 to the date of payment of the claim at a rate not to exceed the rate of
			 interest on the loan on the date of default, minus one percent.
						(ii)Loans sold on
			 secondary marketIf a loan
			 described in clause (i) is sold on the secondary market, the amount of interest
			 paid to an insured depository institution described in that clause from the
			 earliest date of default to the date of payment of the claim shall be no more
			 than the agreed upon rate, minus one percent.
						(8)RegulationsThe
			 Administrator shall promulgate any regulations needed to carry out this
			 section.
				(9)Funding
					(A)In
			 general$20,000,000,000 of
			 the funds made available to the TALF, or any successor entity, shall be used to
			 carry out the Program, of which $10,000,000,000 shall be used to guarantee
			 loans made to manufacturing companies employing less then 500
			 individuals.
					(B)Administrative
			 costsOf the amount described in paragraph (A), not more than
			 $1,000,000 per year may be used to pay for salaries and other administrative
			 fees associated with carrying out the Program.
					(c)Sense of the
			 Congress on small business participationIt is the sense of the
			 Congress that the Administrator should encourage insured depository
			 institutions taking part in the Program to focus on lending to small- and
			 medium-sized manufacturers.
			(d)Reports
			 required
				(1)Administrator
			 reportsNot later than 180 days after the date of the enactment
			 of this Act, and yearly thereafter, the Administrator shall submit a report to
			 the Congress, and make such report available on a website, detailing all loans
			 guaranteed under the Program, the effect of such guarantees on the
			 manufacturing industry of the United States, and the overall effectiveness of
			 the Program.
				(2)GAO
			 reportsNotwithstanding
			 section 714(b) of title 31, United States Code, not later than 1 year after the
			 date of the enactment of this Act, and yearly thereafter through the end of
			 2011, the Comptroller General of the United States shall transmit a report to
			 the Congress detailing—
					(A)the implementation
			 of this section;
					(B)any waste, fraud,
			 abuse, or mismanagement of funds discovered in the implementation of this
			 section;
					(C)any insured
			 depository institution that appears to have repeatedly made loans guaranteed
			 under the Program for which the borrowers on such loans were not able to make
			 timely payments as required by the loan terms;
					(D)recommendations to
			 improve the implementation of this section;
					(E)the impact of the
			 provisions of this section on the economy of the United States, specifically
			 focusing on the manufacturing sector; and
					(F)adjustments to the loan guarantee
			 percentages and their impact on domestic lending to the United States
			 manufacturing industry.
					
